          Case 1:18-cv-05678-KPF Document 67 Filed 02/26/21 Page 1 of 2



                                            Attorneys at Law
                        45 BROADWAY, SUITE 620, NEW YORK, NEW YORK 10006
                               TEL: (212) 248-7431 FAX: (212) 901-2107
                                  WWW.NYCEMPLOYMENTATTORNEY.COM
                                     A PROFESSIONAL LIMITED LIABILITY COMPANY


February 26, 2021

VIA ECF and E-Mail
Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square, Room 2103
                                                            MEMO ENDORSED
New York, NY 10007


       Re:     Christiann Soto v. CDL (New York) L.L.C.
               Case No.: 1:18-cv-05678-KPF


Dear Judge Failla,

        I represent the Plaintiff, Christiann Soto, in the above-referenced case. On behalf of the
parties, we write Your Honor to respectfully request an adjournment of the trial currently set to
begin on May 10, 2021.

        I am making this request at this time because I am tentatively scheduled to deliver my child
on April 23, 2021, I am opposing a summary judgment motion in the District of New Jersey, which
is due on April 12, 2021, and anticipate starting my maternity leave during the current pre-trial
submissions schedule, with an expected return date at the end of July 2021. I am principal trial counsel
for this matter, and my client has requested that I handle any expert depositions and pre-trial
submissions in this case. Counsel for Defendant consents to my request.

         Therefore, the parties respectfully request an adjournment of the trial for this matter to late
fall 2021, subject to the Court’s availability, so the parties can complete expert discovery and make
all pre-trial submissions to the Court. We are amenable to scheduling a telephonic conference where
I can provide further detail surrounding my circumstances, if needed.

       We thank Your Honor for your consideration of this request.

Respectfully submitted,

/s/Silvia C. Stanciu, Esq.___
Attorneys for Plaintiff

cc: Cynthia Augello, Esq. (via ECF)
         Case 1:18-cv-05678-KPF Document 67 Filed 02/26/21 Page 2 of 2



The Court is in receipt of Plaintiff's request for an adjournment
of trial. The Court hereby ADJOURNS the May 10, 2021 trial start-
date and all accompanying deadlines sine die. The parties are
ORDERED to appear for a conference on August 19, 2021, at 3:00
p.m., to discuss setting a trial date, based upon the Court's
calendar at that time.

Dated:     February 26, 2021               SO ORDERED.
           New York, New York




                                           HON. KATHERINE POLK FAILLA
                                           UNITED STATES DISTRICT JUDGE
